Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

 	In response to the Communications dated June 21, 2022, claims 2-21 are active in 

this application.



Claim Objections

 	Claims 3-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim  Rejections-  35  U.S.C.  §   102

 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 2 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jefremow et al. [US Patent # 20140063923].
With respect to claim 2, Jeremow et al. disclose apparatus [fig. 3], comprising: a first switching component [108] comprising: a first terminal [coupled to 134], a gate [coupled to BL control] that is coupled with a digit line of a memory cell [102], and a second terminal [coupled to 104] that is coupled with a first input terminal [138] of a sense component [138 leads to a sense amplifier – see claim 1] via a second switching component [104]; and a third switching component [110] comprising: a first terminal [coupled to 118] coupled with the first terminal of the first switching component [via 118], a gate that is coupled with a reference voltage source 126], and a second terminal [coupled to 106] that is coupled with a second input terminal of the sense component [136 leads to a sense amplifier - see claim 1] via a fourth switching component [106].
With respect to claim 7, Jeremow et al. disclose the second terminal of the first switching component and the second terminal of the third switching component are configured as output terminals [128 and 130, respectively].

Remarks
 	Applicant's arguments filed June 21, 2022 have been fully considered but they are not 
persuasive.
	Applicant argued that the Jefremow does not disclose “a first switching component comprising…a gate that is coupled with a digit line of a memory cell, “ nor “a third switching component comprising: a first terminal coupled with the first terminal of the first switching component, and a gate that is coupled with a reference voltage source.”  The Examiner respectfully disagrees.
	Fig. 3 of Jefremow does, in fact, shows the claimed recitation.  In the figure, it is noted that the electrical element between cell 102 and 108 is the bitline/digit line.   Jefremow disclose that gate of transistor 108 is connected to bitline/digit line of 102 via source/drain of transistor 108.  
 	Additionally, Applicant indicated that the interpretation of transistor 110 as being the “third switching component” is inappropriate since Jefremow’s gate connection to 108 or the “bit line control voltage” cannot be the claimed “reference voltage source”.  The Examiner respectfully disagrees.  The phrase “reference voltage source” is being interpreted in a broad way.  In this regard, any voltage source maybe interpreted as a reference voltage source to power or enable any component that it is connected to.
 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
 	A shortened statutory period for response to this final action is set to expire THREE MONTHS from the date of this action. In the event a first response is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event will the statutory period for response expire later than SIX MONTHS from the date of this final action.


Allowable   Subject   Matter

 	Claims 8-21 are allowable over the prior art of record.

 	The following is an Examiner's statement of reasons for the indication of
  allowable subject matter: the prior art of records does not show (in addition to the other
  elements in the claim) the following:
-with respect to claim 3, a fifth switching component electrically between the first switching component and the second switching component; and a sixth switching component electrically between the third switching component and the fourth switching component.
-with respect to claim 4, a fifth switching component coupled with the first switching component and configured to establish a conductive path between the gate of the first switching component and the digit line.
-with respect to claim 6, a fifth switching component coupled with a first node that is electrically between the first switching component and the second switching component, and further coupled with a second node that is electrically between the third switching component and the fourth switching component, wherein the fifth switching component is configured to establish a conductive path between the first node and the second node.
-with respect to claim 8, outputting a second voltage at a second output terminal of a second switching component that is coupled with the first switching component, the second voltage based at least in part on a reference voltage from a voltage source that is coupled with a gate of the second switching component; and activating, based at least in part on outputting the first and second voltages, a third switching component and a fourth switching component, wherein activating the third switching component couples the first output terminal with a first input terminal of a sense component and activating the fourth switching component couples the second output terminal with a second input terminal of the sense component.
-with respect to claim 15, a controller configured to activate, based at least in part on outputting the first and second voltages, a third switching component and a fourth switching component, wherein the third switching component is electrically between the first switching component and a sense component, and wherein the fourth switching component is electrically between the second switching component and the sense component.

Conclusion

 	For applicant’s benefit portions of the cited reference(s) have been cited to aid in
the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
 	When responding to the Office action, Applicants are advised to provide
the Examiner with line and page numbers of the application and/or references cited to assist the Examiner in the prosecution of this case.
 
 	Any inquiry concerning this communication or earlier communications
from the Examiner should be directed to Michael T. Tran whose telephone number is (571) 272-1795.  Interview agendas may be emailed to Michael.tran@uspto.gov.  The Examiner can normally be reached on Monday-Thursday from 6:00AM-4:30 P.M.
 	Any inquiry of a general nature or relating to the status of this application.
should be directed to the Group receptionist whose telephone number is (571) 272-1650.



/MICHAEL T TRAN/Primary Examiner, Art Unit 2827                                                                                                                                                                                                        August 27, 2022